Benedict, J.
This ease comes up before the court upon a motion to remand. The facts bearing upon the question of removal are similar to the facts slated by this court in deciding the case of Mary Beartloston against tho same defendants, (ante, 644.) The bill in this case differs from the bill in that *646case, but in this case, as in that, the state court has, after hearing the parties, decided that the bill does not disclose a separate controversy as to the defendant Alley. The reasons for remanding the case stated in the case of Mary Beadleston are applicable here, and the same result must follow.
The motion to remand is granted.